Citation Nr: 0609776	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  98-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1974 to May 
1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO).   

This case has previously come before the Board.  Most 
recently, in February 2005, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2001.  A transcript of the 
hearing has been associated with the claims file.  


FINDING OF FACT

The veteran's symptoms do not meet the criteria for PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

When VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  A 
service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The statute requires notice to a claimant 
of how a Department of Veterans Affairs (VA) service 
connection claim may be substantiated as to all five elements 
of such a claim, including degree of disability and effective 
date of disability.  VA has satisfied its duty to notify by 
means of a letter from the RO to the veteran in February 2005 
and March 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the February 
2005 and March 2005 notice, the October 2005 supplemental 
statement of the case issued constituted subsequent process.  
The veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  To the extent that there is a VCAA 
violation regarding an effective date or evaluation, such is 
harmless as the underlying benefit sought is denied.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active service.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

If a claim for PTSD is based on an in-service sexual assault, 
38 C.F.R.§ 3.304(f)(3) provides that evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, she is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

The threshold issue in this case is whether the veteran has 
PTSD that meets the criteria of 38 C.F.R. § 4.125(a).  The 
Board finds the  veteran's symptoms do not meet the criteria 
for a diagnosis of PTSD.  Initially, the Board notes that 
while service medical records reflect various diagnoses, the 
records are negative for a diagnosis of PTSD.  A February 
1983 narrative summary notes treatment for alcoholism, and 
notes that he was psychiatrically hospitalized in 1977.  The 
assessments in February 1983 were adjustment disorder with 
depressed mood, improved ( no further suicidal ideaton), 
alcohol dependence, in remission, and dependent personality 
disorder.  The Board notes that while he indicated he had had  
frequent trouble sleeping, depression, and nervous trouble at 
separation in May 1983, psychiatric examination was normal 
and no diagnosis of PTSD was entered.   In addition, post-
service records reflect various diagnoses other than PTSD, to 
include a diagnosis of bipolar disorder and a personality 
disorder in March 2003, alcohol dependence, and polysubstance 
abuse in January 2003, and dysthymia in 1987.  The veteran is 
service connected for bipolar disorder.  Social Security 
Administration (SSA) records reflect disability benefits 
based on bipolar disorder and congenital pes planus, not 
PTSD.  

The issue in regard to whether the veteran's symptoms meet 
the criteria for a diagnosis of PTSD requires competent 
evidence.  To the extent that the veteran has reported 
symptoms of PTSD, the Board notes that the veteran is 
competent to report his symptoms; however, he is not a 
medical professional and his statements do not constitute 
competent evidence in regard to a diagnosis of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  Equally important is the fact that 
competence and credibility are to be distinguished.  In a 
December 1998 private record of treatment, the examiner noted 
the veteran was attention seeking, and showed self-
dramatization, theatricality, and exaggerated expression of 
emotions.  The January 2003 VA examiner noted that while the 
symptoms the veteran reported would meet the criteria for a 
diagnosis of PTSD, his deliberate distortion of his condition 
cast doubt on his self-report of PTSD symptoms.  The examiner 
specifically stated that due to the veteran's exaggeration of 
symptoms and resultant unreliability of self report, a 
diagnosis of PTSD could not be made.  The Board finds that 
the veteran is not credible in regard to the reporting of 
current symptoms.  Any medical opinions based upon unreliable 
evidence, are equally unreliable.  

The initial reference to PTSD is in 1999.  Initially , the 
Board notes that the June 1999 assessment of rule out PTSD 
does not constitute a diagnosis of PTSD that meets the 
criteria in 38 C.F.R. § 4.125(a).  As to the October 1999 
diagnosis of PTSD status post sexual assault, the Board notes 
the examiner did not review the claims file.  The service 
medical records are negative for reference to sexual assault, 
as well as mugging.  The fact that the examiner did not 
address the evidence or lack thereof, in regard to an in-
service sexual assault diminishes the probative value of the 
opinion.  

The veteran's allegations in regard to personal assault, to 
include sexual assault and mugging in VA treatments records 
dated in March 2000, April 2000, and on VA examination in 
January 2003, fall within 38 C.F.R. § 3.304(f)(3).  The 2003 
examiner established distortion and exaggeration.  The 
examiner noted that in May 2001, the veteran denied sexual 
trauma during service, but  on examination, stated that he 
had been overpowered and raped, as well as forced to perform 
oral sex, by a male friend while playing cards and drinking.  
The examiner stated the veteran's report of symptoms was 
unreliable and the Board finds that cumulatively, the veteran 
is not a reliable historian.  Service medical records are 
negative for reference to the veteran having been mugged.  
The Board notes that on VA examination in October 1998, the 
veteran stated that he had had lingering concerns regarding 
his sexuality since a sexual assault during service.  
However, a February 1983 inpatient report specifically notes 
the veteran's report that he was engaging in bisexual 
relationships.  There was no reference to force being 
involved in the noted encounters.  The Board finds the 
contemporaneous medical record for purposes of treatment to 
be more probative of events in service, and more reliable 
than the veteran's remote assertion.  Regardless, the 
veteran's symptoms do not meet the criteria for a diagnosis 
of PTSD.  Rather, his symptoms have been attributed to 
bipolar disorder and a personality disorder.  As noted, the 
veteran is service connected for bipolar disorder and has 
been awarded TDIU, and a personality disorder is not a 
disease within the meaning of applicable legislation for 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  

The Board finds more probative, the thorough and well-
reasoned opinion of the January 2003 VA examiner.  That 
examiner reviewed the claims file and determined that the 
veteran's symptoms were consistent with bipolar disorder, 
type 2, with manic and depressed episodes, alcohol 
dependence, and probable antisocial traits, not PTSD.  The 
January 2003 report is remarkably detailed.  The opinion is 
thorough, consistent with the record, and convincing.  The 
evidence establishes that the veteran's symptoms do not meet 
the criteria for a diagnosis of PTSD.  The evidence shows 
that PTSD is not related to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently the benefits 
sought on appeal are denied.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


